Citation Nr: 0838836	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  06-29 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Togus, Maine


THE ISSUE

Whether cancellation of the appellant's access to fee-basis 
treatment was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The appellant had active military service from September 1966 
to May 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Medical 
Administrative Service (MAS) of the Department of Veterans 
Affairs (VA) Medical and Regional Office Center in Togus, 
Maine, that cancelled veteran's access to fee-basis treatment 
for his service-connected disabilities.    

In September 2007, the veteran testified at a personal 
hearing over which the undersigned Veterans Law Judge (VLJ) 
presided at the RO, a transcript of which has been associated 
with the claims folder.  

The appeal has previously been before the Board.  In 
November 2007, the appeal was remanded to the MAS at the VA 
Medical Center (VAMC) in Togus, Maine, for further 
development.  The appeal was readjudicated in the 
February 2008 supplemental statement of the case.  The appeal 
is ready for Board review.  


FINDINGS OF FACT

1.  The veteran is service-connected for grand mal epilepsy, 
residuals of a right hip fracture, residuals of cyst 
excisions and a scar of the right lower eyelid.  His assigned 
schedular evaluation for those disabilities is 80 percent, 
but he has been assigned a total rating based on individual 
unemployability since 1984.  

2.  Prior to June 30, 2006, the veteran received a fee-basis 
ID card for the purpose of attaining medical care from non-VA 
providers. 

3.  Effective June 30, 2006, the veteran's access to fee-
basis medical care was terminated by the MAS.  

4.  Both the VAMC in Togus, Maine, and at the Community-Based 
Outpatient Clinic (CBOC) in Bangor, Maine, are geographically 
accessible to the veteran.    

5.  The medical services the veteran requires are available 
at the VAMC in Togus, Maine, and at the CBOC in Bangor, 
Maine.  


CONCLUSION OF LAW

Cancellation of the appellant's access to fee-basis treatment 
was proper.  38 U.S.C.A. §§ 1703, 1710, 1701 to 1800 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 17.52,  20.101 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and to assist 

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159.  VA 
must notify the claimant (and his or her representative, if 
any) of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3)  that the claimant is expected to 
provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

The December 2007 letter describing the evidence needed to 
establish eligibility for a fee-basis ID card notified the 
veteran of the evidence not of record that was necessary to 
substantiate his claim, identified what VA would seek to 
provide, and listed what the veteran was expected to provide.  
That letter was mailed long after the MAS issued the 
July 2006 statement of the case providing a de novo review of 
whether cancellation of his access to fee-basis treatment was 
proper.  Although the veteran has not raised any notice 
issues, the failure to provide complete, timely notice to the 
veteran raises a presumption of prejudice, so that VA has the 
burden to establish that the veteran was not, in fact, 
prejudiced by the delayed notice.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the veteran was not prejudiced by the delay in sending 
proper notice because proper notice was sent before the 
veteran's appeal was readjudicated in the February 2008 
supplemental statement of the case.  Prickett v. Nicholson, 
20 Vet. App. 370, 377-78 (2006) (a statement of the case or a 
supplemental statement of the case can be considered a 
readjudication of a claim after the issuance of proper 
notice); see also Mayfield v. Nicholson, 20 Vet. App. 537, 
541-42 (2006).  Since the veteran had a meaningful 
opportunity to participate in the adjudication process, the 
veteran was not prejudiced by the delay in receiving all 
required notice.  See Overton v. Nicholson, 20 Vet. App. 427, 
439-444 (2006) (failure to provide timely notice is harmless 
if the claimant had a meaningful opportunity to participate 
in the processing of the claim).  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining the fee-basis records from Dr. Delehanty and by 
providing the veteran with an opportunity to present sworn 
testimony at a hearing before the undersigned Veterans Law 
Judge.  

The Board notes that in the November 2007 Remand, the Board 
provided instructions about the matters to be addressed by 
the physician. The physician was to address whether the VA 
facilities were geographically inaccessible and whether the 
VA facilities were capable of furnishing the required care.  
In addressing those questions, the physician was asked to 
discuss the veteran's medical condition, the treatment he 
currently receives from the private facility, the treatment 
required, the specific services VA can provide, and the 
relative distance of the travel involved considering the 
veteran's condition.  The Board finds that the physician's 
opinion constitutes sufficient compliance with the remand 
instructions.  

With respect to whether VA facilities were capable of 
furnishing the required care, the Chief of Staff identified 
the various disabilities in the veteran's medical condition 
that had been treated by Dr. Delehanty.  This identification, 
in essence, amounted to a discussion of (1) the veteran's 
medical condition and (2) treatment he was then receiving 
from the private physician.  He explicitly provided the 
requested opinion that the services needed by the veteran's 
disabilities could be provided by both VA facilities.   

As for the issue of geographical inaccessibility of the VA 
facilities, Dr. Delehanty did not explicitly mention that 
point.  But Internet printouts with his report show the 
mileage and estimated length of time from the veteran's home 
to each facility.  And the Togus VAMC Chief of Staff was 
aware that the veteran objected to having his fee-basis 
services terminated because Dr. Delehanty's treatment notes 
include many references to the veteran's unhappiness over the 
decision to terminate his fee-basis treatment.  Given his 
awareness of those things, the Board finds that the broad 
statement that "all of [the veteran's] problems could be 
followed at the VA Togus or the CBOC in Bangor," includes 
the implicit opinion that there would be no harm in requiring 
the veteran to travel to those facilities.  Reading the Chief 
of Staff's opinion in context, the geographically 
inaccessible issue was addressed in the Chief of Staff's 
opinion.  

In any event, remanding the appeal for an explicit opinion 
would not benefit the veteran because, as discussed in 
greater detail below, with the exception of noting the 
convenience of his non-VA provider's location, the veteran 
has not asserted that the VA facilities are geographically 
inaccessible.  And despite frequent notes about the veteran's 
dissatisfaction with the decision to cancel his fee-basis 
benefits, the veteran's non-VA physician's treatment notes 
contain no hint that VA's action would produce harm for the 
veteran.  As a result, on this record the veteran is not 
prejudiced by the Chief of Staff's failure to be explicit on 
this issue.  

II.  Cancellation of the veteran's access to fee-basis 
treatment

VA shall furnish hospital care and medical services to any 
veteran for a service-connected disability.  38 U.S.C.A. 
§ 1710(a)(1)(A).  When VA facilities are not capable of 
furnishing economical hospital care or medical services 
because of geographical inaccessibility or are not capable of 
furnishing the care or services required, VA may contract 
with non-VA facilities in order to furnish medical services 
to a veteran for the treatment of a service-connected 
disability.  38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.52.  

The veteran is service-connected for grand mal epilepsy, 
residuals of a right hip fracture, residuals of cyst 
excisions and a scar of the right lower eyelid.  His assigned 
schedular evaluation for those disabilities is 80 percent, 
but he has been assigned a total rating based on individual 
unemployability since 1984.  Prior to June 30, 2006, the 
veteran was issued a fee-basis ID card authorizing him to 
receive routine medical care for his service-connected 
disabilities from a private provider.  

In May 2006, the MAS notified the veteran that since several 
outpatient clinics had been established in Maine, veterans 
were encouraged to become established with a VA provider, if 
possible.  The letter explained that if VA could not provide 
the medical services he required, or if those services could 
not be economically provided due to geographic 
inaccessibility, authorization for care with a non-VA 
provider might be issued; but unless the veteran established 
that he needed fee-basis services, his fee-basis ID card 
would be terminated as of June 30, 2006.  

The veteran responded by pointing out that he had severe 
anxiety about going to VA for his healthcare services.  He 
explained that he had been seeing the same doctor in Belfast, 
Maine, for the past 25 years and he would like to continue 
seeing the same doctor.  The veteran's fee-basis ID card was 
cancelled as of June 30, 2006.  A statement of the case was 
issued and the veteran perfected his appeal.  

The Board has jurisdiction to review decisions of eligibility 
for fee-basis care.  38 C.F.R. § 20.101(b); Meakin v. West, 
11 Vet. App. 183 (1998).  To establish that cancellation of 
the fee-basis access for treatment of service-connected 
disabilities was improper, the record must show that the VA 
facilities are either (1) geographically inaccessible or 
(2) not capable of providing the care or services that the 
veteran requires.  

The veteran has not asserted that the Togus VAMC or Bangor 
CBOC were geographically inaccessible.  The Togus VAMC is 
36.7 miles from the veteran's home and the Bangor CBOC is 
47.4 miles.  In response to the VLJ's question at the 
personal hearing about how far the facilities were from where 
the veteran lived, he replied that the two VA facilities were 
approximately 40 miles from his home, whereas Dr. Delehanty 
was only 7 miles away.  Transcript at 7.  But the mere fact 
that the fee-basis provider is closer does not mean that the 
VA facilities are inaccessible; rather, it shows only that 
the VA facilities are not as convenient as his non-VA 
provider.  But the statutory language does not authorize fee-
basis services for convenience--only for the circumstance 
when VA facilities are geographically inaccessible or not 
capable of furnishing the care or services required.  
38 U.S.C.A. § 1703(a); see also 38 C.F.R. § 17.52.  

In any event, the record shows that the two VA facilities are 
geographically accessible.  The veteran went to the Togus 
VAMC for the personal hearing.  And the veteran's 
representative runs a free shuttle bus service to the Togus 
VAMC twice a week. The record simply does not establish that 
the fee-basis card was improperly terminated on the basis of 
geographical inaccessibility.  

Nor does the record establish that the two VA facilities are 
not capable of furnishing the care or services needed by the 
veteran.  The Chief of Staff at the Togus VAMC was asked to 
provide his medical opinion as to what services the veteran 
required and whether those services were available at the 
Togus VAMC and/or the Bangor CBOC.  He reviewed the veteran's 
duplicate combined health record and identified the three 
disabilities for which the veteran received treatment:  
seizure disorder, hyperlipidemia, and degenerative 
osteoarthritis.  And he provided his medical opinion that all 
of the veteran's problems could be followed at the Togus VAMC 
or the Bangor CBOC.  

The veteran argues that he does not want to receive medical 
treatment from a VA facility because he does not trust them.  
The veteran testified about three bad experiences he had with 
VA.  Once, in the 1970s, when he needed a medical form filled 
out, two doctors at a VA facility sent him back and forth 
insisting that the other doctor was the one who should fill 
in the form.  Transcript at pp. 3-4.  Another time, a few 
minutes after his father had died at a VA facility, a doctor 
wanting permission to perform an autopsy was very insistent 
that he would call the veteran's mother, inform her that her 
husband had just died, and ask for permission to perform the 
autopsy.  Transcript at p. 5.  Those incidents, at most, show 
an insensitivity to the veteran's feelings but do not 
establish that the VA facilities near the veteran do not 
offer the care or services required by the veteran.   

As for the third incident, the veteran testified about a time 
he was hospitalized at a VA facility and another person in 
his ward committed suicide.  Transcript at p. 8.  The veteran 
believed that his own care was inadequate at that facility.  
Transcript at p. 8.  The veteran testified that after eight 
days in the hospital for a severe headache, the veteran could 
not be given aspirin because a doctor had not yet been 
assigned to him.  And he was eventually given medication from 
which he had to be weaned after his course of treatment.  
Transcript at p. 8.  

But the veteran misapprehends the statutory standard here.  
The quality of the medical treatment is not at issue.  
Indeed, the Board has no jurisdiction to review the decisions 
in medical treatment.  38 C.F.R. § 20.101(b) (medical 
determinations, such as determinations of the need for and 
appropriateness of specific types of medical care and 
treatment for an individual, are not adjudicative matters and 
are beyond the Board's jurisdiction).     

Rather, the narrow issue for eligibility for fee-basis 
treatment at a non-VA provider is whether the VA facility has 
the capability to provide care or services with respect to 
the kinds of disabilities for which the veteran has been 
service-connected.  In other words, if the veteran is 
service-connected for a mental disorder, the relevant issue 
is whether psychiatric services are provided at the VA 
facility-not how confident the veteran feels about those 
psychiatric services.  
The Chief of Staff at the Togus VAMC, after reviewing the 
veteran's file, provided an opinion that both the Togus VAMC 
and the Bangor CBOC are capable of treating the veteran's 
particular disabilities.  There is no evidence in the record 
to show that at those facilities, seizure disorder, 
hyperlipidemia, and degenerative osteoarthritis cannot be 
treated at a VA facility.  As a result, this record does not 
establish that access to the fee-basis treatment was 
improperly terminated on the basis that the VA facilities 
could not provide the treatment care or services the veteran 
needs for his service-connected disabilities.  

The veteran also argues that he does not want to change 
doctors because Dr. Delehanty has treated him for many years.  
There is no doubt that the veteran will find it difficult to 
change his medical care to one of the VA facilities because 
he trusts Dr. Delehanty and does not trust VA doctors.  But 
there is no evidence in this record that it would be so 
difficult to change medical providers that it would harm him.  
Of course, the Togus VAMC Chief of Staff also did not provide 
an explicit statement that the veteran would not be harmed by 
changing his treatment from his long-standing non-VA provider 
to a VA provider.  

But the Board's November 2007 Remand did not ask that 
physician to provide such an opinion-all that was asked was 
that the VA doctor would be mindful that a valid reason for 
continuing fee-basis care would be when a veteran has been 
receiving care with the same treating physician for an 
extended period of time (as is the case here) and the 
termination of fee-basis treatment could interfere with the 
patient's progress.  It is clear from the Chief of Staff's 
opinion that he reviewed the file because while the request 
from MAS did not identify the veteran's disabilities, the 
Chief of Staff nevertheless identified the disabilities for 
which Dr. Delehanty was treating the veteran.  And Dr. 
Delehanty's treatment notes were replete with references as 
to how the veteran did not want to receive treatment at a VA 
facility.  

The veteran's statements expressing a preference for his non-
VA provider over a VA provider do not establish that the 
termination of the fee-basis treatment could interfere with 
his progress.  Indeed, Dr. Delehanty's notes about the 
veteran's dissatisfaction that his fee-basis status had been 
terminated contain no inference that the veteran was being 
harmed by that decision.  The Board finds that since neither 
Dr. Delehanty nor the Togus VAMC Chief of Staff, who were 
both aware of the veteran's dissatisfaction with the VA 
decision to terminate his fee-basis status, discussed any 
issue of harm to the veteran, that fact has not been 
established on this record.  

The veteran's representative argues that VA is trying to 
bully the veteran into doing what VA wants without regard to 
the veteran's financial, physical or emotional cost.  
October 2008 Brief.  First, by its nature, the legal analysis 
of whether the VA facility is geographically inaccessible or 
incapable of providing the care or serviced needed by the 
veteran is the very method by which VA focuses on and weighs 
the veteran's financial, physical and emotional cost with 
respect to the termination of fee-basis treatment.  

Second, that argument reflects a misunderstanding of the 
mandate given VA by Congress in 38 U.S.C.A. §§ 1701-1800.  
The statutes providing for fee-basis care are part of an 
complex statutory scheme created by Congress for the purpose 
of  providing medical care to eligible veterans.  Those 
provisions specify which veterans are eligible for treatment, 
how that treatment can be accessed, and how the treatment 
will be financed.  The Veterans Health Administration 
maintains, at considerable taxpayer expense, an extensive 
network of medical facilities throughout the country in order 
for eligible veterans to have access to medical care.  And as 
part of that design, Congress specified that fee-basis 
treatment can be authorized, but only if VA either cannot 
provide the necessary services or the VA facility is 
geographically inaccessible.  38 U.S.C.A. § 1703; see also 
38 C.F.R. § 17.52.  Since, as discussed above, those 
statutory requirements have not been met here, the 
termination of the veteran's access to fee-basis treatment 
was not the action of an insensitive bully, but the legally 
required task of the agency required to administer VA law.  

Nor does the benefit-of-the-doubt doctrine require a 
different result.  When there is an approximate balance of 
positive and negative evidence about a claim, reasonable 
doubt should be resolved in the claimant's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  But when, as here, 
the evidence against the claim is much greater than that in 
favor, that doctrine is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990) 



	(CONTINUED ON NEXT PAGE)


(benefit of the doubt rule inapplicable when the 
preponderance of the evidence is against the claim).  


ORDER

Cancellation of the appellant's access to fee-basis treatment 
was proper.



____________________________________________
K. OBSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


